UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1043


HAMID R. MAHJOR,

                Plaintiff - Appellant,

          v.

JAMES D. PETERSON, Deputy Commonwealth Attorney,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01461-LMB-JFA)


Submitted:   February 21, 2013            Decided:    February 26, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hamid R. Mahjor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hamid      R.   Mahjor   appeals   the    district    court’s    order

dismissing    with   prejudice     his   civil   complaint     against    Deputy

Commonwealth Attorney James D. Peterson.              We have reviewed the

record and find no reversible error.               Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons stated by the district court.              Mahjor v. Peterson, No.

1:12-cv-01461-LMB-JFA (E.D. Va. Dec. 27, 2012).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials    before   this   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                         2